Citation Nr: 0841358	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  08-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.

2.  Entitlement to a total disability evaluation based upon 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).  

In that decision the RO increased the assigned disability 
rating for PTSD from 10 to 50 percent, effective from the 
date of the claim, March 17, 2006.  In a January 2007 rating 
decision the RO denied a claim for entitlement to TDIU.  The 
veteran has perfected an appeal as to that denial and as to 
the 50 percent disability rating assigned for PTSD. 

During the pendency of the claim, in a December 2007 rating 
decision the RO increased the assigned disability rating for 
PTSD from 50 to 70 percent, effective March 17, 2006.  
Despite the increases in the disability rating, the claim 
remained in controversy because the assigned disability 
rating remained less than the maximum available benefit 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence establishes that the veteran's PTSD caused 
no more than occupational and social impairment, with 
deficiencies in most areas, and inability to establish and 
maintain effective relationships.

2.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The criteria are met for a disability rating in excess of 
70 percent for PTSD have not been met. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants. When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide. VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.

VA satisfied the VCAA duty to notify by way of letters sent 
to the veteran in May 2006 and October 2006; as well as 
through a previous letter in June 2003 pertaining to other 
matters but covering essential VCAA requirements.  By way of 
these letters the RO informed the veteran of what evidence 
was required to substantiate a claim for an increased rating 
and for TDIU.  The RO also notified the veteran of his and 
VA's respective duties for obtaining evidence.  The RO sent 
the May 2006 and October 2006 letters before the respective 
initial AOJ decisions in these matters.  Thus the Board finds 
that there was no prejudicial error to the veteran regarding 
the timing of notice.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim. Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The RO sent a letter to the veteran in 
October 2006 that included notice as to the last two 
elements.  Although sent after the initial adjudication on 
the rating claim, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for both issues, any question of notice as to the effective 
date to be assigned is rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In connection with 
the current appeal, VA has on file service, VA, and private 
medical records, including VA examination reports. There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA. 
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra. Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant. Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Analysis

The veteran claims entitlement to an increased disability 
rating for PTSD, and has specifically asserted that he should 
be entitled to a 100 percent rating.  He also  claims 
entitlement to a TDIU.  The recent evidence available for 
evaluation of the veteran's claims consist of VA and private 
medical records dated from 2003 to 2007.

A.  Increased Rating for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). In a claim for an 
increase in the level of a service-connected disability a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus in deciding the 
claim below, the Board has considered whether different 
ratings may be warranted for different time periods based on 
the evidence of record.

The RO has assigned the PTSD a disability rating of 70 
percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
According to 38 C.F.R. § 4.126(a), a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2008).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

Under the general rating formula, a 70 percent evaluation is 
assigned if there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130 
(Diagnostic Code 9412-9434) (2007). 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.
  
The medical evidence shows a Global Assessment of Functioning 
(GAF) score has been assigned during the pendency of this 
claim.  The Board notes that an examiner's classification of 
the level of psychiatric impairment, by words or by a score, 
is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95.  However, 
a GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

In terms of GAF scores pertinent to the case here:

A GAF score of from 21 to 30 represents behavior that is 
considerably influenced by delusions or hallucinations; 
or serious impairment in communication or judgment; or 
inability to function in almost all areas.  These 
symptoms include being sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation; staying 
in bed all day; having no job, home, or friends.

A GAF score of from 31 to 40 represents some impairment 
in reality testing or communication; or major impairment 
in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  These symptoms 
include speech which is at times illogical, obscure, or 
irrelevant; a person who is depressed and avoids 
friends, neglects family, and is unable to work.  

A GAF score from 41 to 50 is defined as serious 
symptoms; or any serious impairment in social, 
occupational, or school functioning.  These symptoms 
include suicidal ideation, severe obsessional rituals, 
frequent shoplifting; having no friends, being unable to 
keep a job. 

A GAF score from 51 to 60 represents moderate symptoms, 
or moderate difficulty in social or occupational 
functioning.  

A GAF of 61 to 70 represents some mild symptoms; or some 
difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and 
has some meaningful interpersonal relationships.
 
The report of a July 2003 VA examination shows that the 
veteran reported that he had nightmares and flashbacks, was 
hypervigilant and startled at loud noises, and was 
depression.  The symptoms occurred three to four times a week 
and were of mild to moderate intensity.  The veteran reported 
that he was retired since the age of 64 years.

On examination, the veteran was casually dressed and 
cooperative.  His mood was depressed and affect was blunted.  
His speech was normal.  There were no perceptual problems, 
and his thought process and content were normal.  There was 
no suicidal or homicidal ideation, and he was oriented as to 
person, place, and time.  His insight, judgment, and impulse 
control were fair.  

The examiner summarized the veteran's symptoms noting that 
the veteran had had a fairly productive work history and 
appeared to have a limited social network.  The report 
contains diagnosis of PTSD, and a GAF score of 60.

Private medical records include an April 2006 "GAF report" 
administered by Anthony Todaro, Ph.D., a licensed 
psychologist.  In that report, Dr. Todaro made findings based 
on answers provided by the veteran.  Dr. Todaro concluded the 
report with a GAF score of 29 for the veteran's psychiatric 
condition based on the answers provided by the veteran.  
Based on answers to a list of questions, Dr. Todaro found 
that the veteran had been in some danger of hurting himself.

In a May 2006 report titled "Pain Patient Profile" Dr. 
Todaro reported on an evaluation which included psychological 
parameters.  The results included that the veteran's higher-
than-average levels of depression and anxiety may cause 
problems in a treatment program. 

The report of a May 2006 VA examination shows that the 
veteran had been receiving some psychotherapy for his PTSD, 
which had been of benefit.  He had no history of suicidal 
behavior or violence.  The veteran reported complaints of 
nightmares and flashbacks, hypervigilance, and easy startle 
reflex.  He had trouble sleeping, and was very depressed and 
anxious, and had decreased interests, and poor energy and 
concentration.  The examiner noted that these symptoms seemed 
to be moderately severe in nature.

The veteran reported that he retired at age 64 and did not 
report missing any time from that work.  He had some college 
education and had been married from 1958 until his wife died 
seven years before the current examination.  The veteran had 
two children.  It seemed to the examiner that the veteran was 
not very close to them.

On examination, the veteran was cooperative.  His mood was 
depressed and affect was blunted.  His speech was normal and 
there were no perceptual problems.  His thought process and 
content were normal.  There was no suicidal or homicidal 
ideation.  The veteran's insight, judgment, and impulse 
control were fair.  

In summary, the examiner found the veteran to have been able 
to work, and he appeared to have a limited social network.  
The report contains diagnosis of PTSD, and a GAF score of 45.  
The examiner found that the veteran had moderately severe 
symptoms and was somewhat isolative; and the examiner opined 
that the veteran's psychiatric problems did not prevent him 
from getting employment.

In a September 2006 statement from Dr. Todaro, he certified 
that the veteran had been under his care for PTSD, severe; 
major depression recurrent; and chronic pain syndrome.  Dr. 
Todaro concluded that these combined disabilities leave the 
veteran without adequate available mental or physical 
resources.  Dr. Todaro further opined that as a result, the 
veteran was incapable of any type of employment and that it 
would seem appropriate that because VA had rated the veteran 
at a 70 percent level, "that "unemployability" would be a 
logical and sequential rating."

The report of an October 2006 VA examination shows that the 
veteran had been receiving some treatment, including 
psychotherapy and medication of sleeping pills.  The veteran 
reported symptoms similar to that reported in the previous VA 
examinations, and the examiner noted that these symptoms 
seemed to be moderate in nature.  On mental status 
examination, the examiner made findings similar to those 
contained in earlier VA examinations.  

After examination the report contains diagnosis of PTSD, and 
a GAF score of 45.  The examiner opined that the veteran had 
moderately severe symptoms and was isolative; and that the 
psychiatric problems did not prevent the veteran from 
obtaining employment.

In an April 2007 report titled "Veterans Clinical 
Evaluation" Dr. Todaro reported on findings from evaluation 
of the veteran.  That report indicates that the veteran had 
been married twice, with one marriage ending after 38 years 
when his wife died, and the other lasting eight years, ending 
in divorce.  The report contains a list of symptoms ascribed 
to by the veteran including: nightmares, hypervigilance, 
suicidal ideation, anxiety, phobias, poor concentration, 
hyper-arousal, pessimism, agitation, exaggerated startle 
response, anhedonic, and irritability. 

On mental status examination, the veteran was very poorly 
dressed and disorganized.  He could not speak or hear 
clearly.  He was very pessimistic with some suicidal ideation 
expressed in not caring.  The veteran was oriented times 
three.  His insight was minimal.  The veteran could not sleep 
but refuses psychotropics.  The examiner stated that the 
veteran had passive suicidal ideation.  The report contains 
diagnostic impressions of PTSD, chronic, severe; and major 
depression, chronic, severe.  On Axis V, the GAF score was 
29, currently; and 55, past.  The examiner opined that the 
prognosis was guarded.

The Board has considered all of the evidence of record as 
discussed above.  On evaluating the evidence in its entirety, 
the disability picture reflected does not show that the 
veteran's PTSD is productive of total occupational and social 
impairment.  In particular, there is no evidence of symptoms 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran did not have any symptoms ordinarily associated 
with total social and occupational impairment, such as those 
described above. More importantly, he does not have total 
social and occupational impairment.  He does have 
deficiencies in some of these areas, but those are 
contemplated in ratings lower than 100 percent. Therefore, a 
higher rating than 70 percent is not warranted.  Notably, the 
GAF scores assigned during multiple VA examinations have not 
been lower than 45, which reflects serious symptoms, however, 
do not reflect the class of symptoms productive of total 
occupational and social impairment.  Neither that score or 
the overall evidentiary record reflects such impairment as 
listed in the paragraph above.

In this regard, it is also notable that Dr. Todaro has 
consistently estimated a GAF score of 29, which he assigned 
on the basis that the veteran met criteria of being "in some 
danger of hurting himself."  That criteria, which is 
associated with a GAF score range of 11 to 20, pertains to 
behavioral symptoms consistent with "suicide attempts 
without clear expectation of death; frequently violent; or 
manic excitement."  See Global Assessment of Functioning 
(GAF) Scale, DSM-IV.  There is no cogent medical evidence, 
however, that there is some danger of the veteran hurting 
himself in this sense meant under DSM-IV.  

At most, according to Dr. Todaro's findings, the veteran has 
some passive suicidal ideation expressed merely in "not 
caring."  Nevertheless, symptoms such as suicidal ideation, 
as well as other symptoms the veteran has ascribed to that 
are reflected in Dr. Todaro's findings (including: 
nightmares, hypervigilance, suicidal ideation, anxiety, 
phobias, poor concentration, hyper-arousal, pessimism, 
agitation, exaggerated startle response, anhedonic, and 
irritability), are contemplated in ratings lower than 100 
percent.

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an evaluation 
in excess of 70 percent for PTSD.  Therefore, the veteran's 
PTSD does not warrant a disability rating in excess of the 
existing 70 percent.

B.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a).  

For the purposes of establishing whether there is one 
disability ratable at 60 percent, or if more than one 
disability, establishing if there is one disability ratable 
at 40 percent, as pertinent here, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor if applicable, (2) 
disabilities resulting from a common etiology or a single 
accident, or (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, etcetera.  Id.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  

Marginal employment shall not be considered substantially 
gainful employment. 
38 C.F.R. § 4.16(a).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Service connection is currently in effect for the following 
disabilities: 

(a)  post-traumatic stress disorder, evaluated as 70 
percent disabling;   

(b)  residuals of shrapnel wound with flexor tendon 
injury of the thumb, ring, little fingers, left hand and 
residuals shrapnel wound to elbow and forearm, evaluated 
as 40 percent disabling;  

(c) tinnitus, evaluated as 10 percent disabling; and 

(d) hearing loss, evaluated as zero percent disabling.  

Based on the foregoing, the veteran's disabilities meet the 
threshold criteria for schedular consideration for the grant 
of TDIU under 38 C.F.R. § 4.16(a).  Therefore, the remaining 
question is whether the service-connected disabilities, in 
and of themselves, preclude the veteran from securing or 
following a substantially gainful occupation. Id.  There are 
other non-service-connected disorder including blindness and 
heart disorder, which may not be considered in answering this 
question.

The Board has considered the veteran's educational and 
employment background.  In his September 2006 application, he 
reported that his service-connected PTSD prevented him from 
securing or following any substantially gainful occupation.  
He reported that he last worked in November 1997 when he 
became too disabled to work.  He reported that the most he 
ever earned in one year was $55,000.00, which was in 1995 
when he worked as a supervisor of buildings and grounds for a 
high school.  He worked there 40 hours a week, from July 1971 
to November 1997.  He reported that he left that job because 
of his disability.  He did not receive or expect to receive 
disability retirement benefits or workers compensation 
benefits.  He reported that he had not tried to obtain 
employment since he became too disabled to work.  

On the September 2006 application the veteran reported that 
he had two years of high school education.  He reported that 
his stress level from PTSD interfered with all levels of his 
work, and contributed to his heart problems and attack, which 
in turn led to increased PTSD symptoms.

During VA examinations, the veteran has also reported that he 
had attended "some college."

A report dated in October 2006 from the veteran's current 
employer (VA form 21-4192), shows that the veteran was 
retired from a job as custodial supervisor, which he worked 
from July 1972 to November 1997.  The report shows that the 
veteran earned $60,049.92 in the final 12 months before he 
retired due to a heart condition.  He was receiving a pension 
as a result of that employment.  The report shows that the 
employer did not report that any concessions were made to the 
employee by reason of age or disability.

The Board has reviewed the medical evidence of record, which 
has been generally discussed above.  In addition, during the 
VA examinations, the examiners at each examination concluded 
that the veteran's psychiatric problems did not prevent him 
from getting employment. 

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention that his service-connected disabilities, in and of 
themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment. To the extent that the competent medical evidence 
of record addresses employability, such evidence reflects the 
capacity to perform at least sedentary employment.

The Board is aware of the veteran's claimed difficulties in 
seeking and maintaining substantially gainful employment. In 
that regard, the veteran, as a layperson, is unable to 
provide competent testimony as to matters which require 
medical expertise, such as the nature, extent, and etiology 
of his disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Additionally, the fact that a veteran is 
unemployed or has difficulty obtaining employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Overall, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress is denied.

Entitlement to TDIU is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


